Johnson, J.
(dissenting) — This case involves the authority to regulate water and sewage as a means of minimizing environmental harm and ensuring safe drinking water. No question exists that Wash. Const. art. XI, § 11 authorizes, if not requires, the government to regulate. Our cases have consistently recognized the validity of this type of regulatory planning. While the majority recognizes our prior cases, it distorts and fundamentally changes the focus and analytical approach of those cases. A proper reading and adherence to the approach we have adopted requires upholding the validity of the regulatory fees involved in this case.
While the majority correctly recognizes Covell v. City of Seattle61 as the appropriate analytical approach to resolve this case, it turns that analysis on its head and reaches the wrong result. Covell does not support the majority’s conclusion. Covell cannot be read in isolation from the cases it relied upon. Those cases recognize local governments must be able to protect the environment and public welfare. Those governments must have the “regulatory tools” with which to do so—including the authority to collect fees necessary to fund the construction, operation, and expansion of required infrastructure. The majority’s approach undermines the government’s ability to regulate for the protection of the environment. At its core, this case involves a city’s attempt to provide clean water and expand sewer and storm water service through the assessment of a fee to those landowners who directly benefit from these services. We certainly cannot call this an abuse of the police power. *817These standby fees are not imposed against all property within the political unit—they are imposed only on City of Soap Lake property where hook-ups are available. I see nothing wrong or unconstitutional about these fees.
Municipal ordinances carry a strong presumption of constitutionality. Brown v. City of Yakima, 116 Wn.2d 556, 559, 807 P.2d 353 (1991). This means the party challenging the ordinance bears the burden of establishing its invalidity. Letterman v. City of Tacoma, 53 Wn.2d 294, 299, 333 P.2d 650 (1958). Recognizing this presumption, Covell did not override the traditional deference we give to local governments when acting within their police powers. Yet, under the majority’s approach, this is the unavoidable result. While the majority recognizes this presumption in theory, a careful reading of the opinion reveals its failure to apply this presumption in fact. No matter how the majority words its analysis, it is the Samis Land Company and the estate (Samis) that must prove the standby charge is a tax.
The majority’s subtle shifting of the burden from Samis to Soap Lake is a fatal flaw. Not only is this flaw determinative to the outcome in this case but, perhaps more importantly, this defect also fundamentally alters Covell. The correct application of Covell must begin with the presumption that Soap Lake’s ordinance authorizing standby fees for sewage and water systems is constitutional. Once the burden of persuasion is properly placed on Samis, the record shows Samis has failed to provide the necessary evidence.
Covell tells us we must first consider whether the primary purpose of a charge is to raise revenue or to regulate. We examine the overall regulatory scheme to discover the purpose of the charge, not just the language of the text as the majority suggests. As we stated in Margola Associates v. City of Seattle, 121 Wn.2d 625, 854 P.2d 23 (1993):
[A] court can look to the “overall plan” of regulation in construing the purpose of the challenged fee. . . . [T]his court look[s] *818beyond the legislation implementing the fee in order to determine the legislation’s purpose. Even though ... fee ordinances themselves do not specifically refer to any “overall plan” of regulation or limit the use of revenues, the ordinances should not be viewed in isolation.
Margola, 121 Wn.2d at 637 (citing Teter v. Clark County, 104 Wn.2d 227, 704 P.2d 1171 (1985); Hillis Homes, Inc. v. Pub. Util. Dist. No. 1, 105 Wn.2d 288, 714 P.2d 1163 (1986)). While we focused closely on the text of the ordinance at issue in Covell, we never suggested that a strict textual analysis was the only method of deciphering the purpose of a municipal charge. In fact, Covell suggests that a strict textual analysis is not always appropriate, explaining in some cases the type of activity is so well recognized as a police power that a regulatory purpose is “self-evident.” Covell, 127 Wn.2d at 883.
The regulatory nature of water and sewage management is self-evident. The importance of municipal regulation of water and waste removal is well established in this state. Article XI, section 11 of the Washington Constitution provides that “[a]ny county, city, town or township may make and enforce within its limits all such local police, sanitary and other regulations as are not in conflict with general laws.” “ ‘The scope of police power is broad, encompassing all those measures which bear a reasonable and substantial relation to promotion of the general welfare of the people.’ ” Covell, 127 Wn.2d at 878 (quoting Hillis Homes, Inc. v. Snohomish County, 97 Wn.2d 804, 808, 650 P.2d 193 (1982)).
We must look to the overall legislative plan when applying Covell,62 Keeping in mind the party challenging a fee has the burden of persuasion, we begin our textual analysis with a broad approach. However, under the majority’s approach, we are required to read the text narrowly, hunt*819ing for some magic words that artificially segregate a genuine regulatory purpose from the financial realities that accompany local regulatory actions. This dogmatic approach undermines the thoughtful analysis we applied in Covell.
Covell and the cases before it require we apply a broader approach. Every financial imposition produces revenue. It is impossible to distinguish between the plainly regulatory purpose of a sewer system or water system and the need for revenue to build, operate, and maintain such a system. That is not the issue. The issue is whether the principal purpose underlying the imposition is fiscal or regulatory. In this case, Soap Lake’s overall plan had the plain regulatory purpose of maintaining a sewer/water system for the safety and health of all its citizens and for the protection of its environment. The standby fees are necessary to the revenue stream for the system’s operation. Given these facts, I would hold Samis has failed to prove the purpose behind the standby fees is anything but regulatory.
In this case, a narrow reading of the legislative text leads to an unfortunate result. The protection of Washington citizens from disease and the harmful effects of unsanitary conditions is one of the few powers expressly specified in article XI, § 11 of our state constitution. The harms caused by unsafe drinking water, contamination of groundwater, and lack of a properly functioning sewer system are well recognized. The legitimacy of the State’s purpose in protecting its waters from contamination and its environment from the harmful effects of unmanaged waste requires little discussion. It is reasonable, if not essential, that the State act to prevent the pollution of its waters by human wastes, disease, and environmental degradation caused by such conditions. The regulatory nature of water and sewage management in this state is axiomatic. Therefore, it is not surprising that Soap Lake did not include a specific section detailing the regulatory purpose of its water and sewer system ordinances. Such language is superfluous, or so one *820would have thought before the majority’s decision in this case.63
We have consistently shown deference to the attempts of local governments to provide sewage systems and clean drinking water. Covell supports this approach. A cogent review of prior cases comes from the Court of Appeals in Smith v. Spokane County, 89 Wn. App. 340, 948 P.2d 1301 (1997). In Smith, a class of citizens challenged fees imposed on water and sewer customers within a certain aquifer protection area. Discussing Covell and other cases dealing with the regulation of water and sewage, the Court of Appeals explained:
Additionally, when one compares the facts of this case to the facts of other cases which determined whether fees imposed by governmental entities were regulatory fees or taxes, it is clear that the charges at hand are regulatory fees. In Covell, the court determined that a city ordinance imposing a street utility charge was a tax. The City of Seattle imposed a fee to residents in order to construct, maintain, operate and preserve streets. The court determined that the charges were for the purpose of funding and did not directly relate to any service.
In Thurston County Rental Owners Ass’n v. Thurston County, 85 Wn. App. 171, 178-79, 931 P.2d 208 (1997), Division Two held that the County’s imposition of permit fees for the construction of septic systems was a regulatory fee. The County required permits for construction of septic systems in order to protect the groundwater. In that case the court determined that the fees were part of a plan to regulate septic systems.
In Hillis [105 Wn.2d 288], the court held that a connection charge to the city’s water system was a regulatory fee. The court determined in that case that the charge was part of an overall plan to regulate the use of water.
In Teter, a fee was imposed on property owners to finance flood control operations. In that case the court determined that the charges related to regulation and control of storm and surface waters. As a result, the court determined that the charges were regulatory fees.
*821In Hillis Homes, Inc. v. Snohomish County, 97 Wn.2d 804, 805-06, 650 P.2d 193 (1982) (Hillis I), a fee was imposed on new residential subdivisions for parks, schools, road[s], and fire protection. In that case, the court determined that the charges were unconstitutional taxes. The court found that the charges were not imposed for any regulatory purpose.
The case at hand is much analogous to Thurston, Hillis, [105 Wn.2d 288], and Teter. The charge at issue in all of these cases dealt with water or septic system regulation." Thurston and Teter did not impose charges which were based upon water or septic usage. All of the charges benefited the public by furnishing clean drinking water.
Smith, 89 Wn. App. at 352 (citations omitted) (emphasis added). The Court of Appeals in Smith properly found the charges were part of an overall plan to regulate water quality. The same is true in this case.
What Covell tells us to consider next is whether those funds collected by a local government are allocated only to the authorized regulatory purpose (in this case, the purpose of providing sanitary conditions) or are used for general governmental expenditures. This factor alone is not dispositive. Covell, 127 Wn.2d 874. In order for Soap Lake’s ordinance to survive, Covell requires that the standby fees be segregated and allocated exclusively to the management and improvement of Soap Lake’s water and sewage system.
The record in this case demonstrates all standby charges collected by Soap Lake are segregated and used exclusively for water and sewage purposes as required by chapter 43.09 RCW. The funds collected via the standby charge are used solely to facilitate water and sewage regulation. Samis has made no showing to the contrary. Since Samis has not proved a misallocation of funds, the ordinance survives.
Finally, Covell instructs us to look for a direct relationship between the charge and the service received by the person paying the charge, or the burden to which they contribute. Samis must prove the lack of a sufficient relationship. Samis has proved nothing. Samis merely argues, and the majority agrees, that its properties are not being *822serviced by the system because they are not currently hooked up. However, there is no question the standby fee provides a special benefit to those paying it. Those who pay the fee benefit from ready access to a water and sewer system they otherwise would not have. Samis argues that a benefit or a burden specific to its individual property must be established to meet the “direct relationship” requirement in Covell. Again, however, that is not what is required.
Not all fees calibrate precisely to a benefit or detriment, particularly if the fees relate to public health where hazards are prevented. It is often not possible to precisely establish the benefit to an individual property owner from uncontaminated drinking water or the prevention of sewage-induced disease. Yet, common sense tells us that a water and sewer system obviously provides special benefits to all property owners, whether they are hooked up to the system or not.
For example, Teter, on which Covell relies, involved a group of property owners who challenged city charges that were allocated to providing flood control services. Teter, 104 Wn.2d 227. We upheld the charges even though the property owners challenging the charges received no specific benefit or service. Teter, 104 Wn.2d at 230-31. We explained the special benefit idea does not apply when a “ ‘city acts pursuant to the police power granted to it to provide sewer service to protect the health of its inhabitants and to defray the expense by making service charges.’ ” Teter, 104 Wn.2d at 231 (quoting Morse v. Wise, 37 Wn.2d 806, 810-11, 226 P.2d 214 (1951)). The same result applies here.
Incorporating our reasoning in Teter, Covell does not require a specific service or benefit be shown when a city is working directly within the scope of its police power. Rather, Covell requires only a showing of a more generalized individual benefit, but one that is directly related to the police power under which the city is making the charges. Such is the case here.
Soap Lake provides to Samis the benefit of clean water sources and an environment with less pollutants and waste. *823The disease and pollution that result from ineffective sewage and water systems do not stop at the property lines of those currently hooked up to the system. Additionally, Samis benefits from the accessibility to waterlines in the case of fire on its property. Presumably, if there were a brush fire on Samis’ property, Samis would want the Soap Lake Fire Department to access some water system to put out the fire before it affected nearby inhabited structures and destroyed the environment on its property. As in Teter, the system-wide facilities at issue here provide protection to all property owners regardless of whether they are currently hooked up to the system or not. The Soap Lake water and sewage system requires planning and development throughout the city and “ ‘affect [s] the prosperity, interests and welfare of all the residents.’ ” Teter, 104 Wn.2d at 232 (quoting RCW 36.89.020). Samis benefits from the overall water and sewage infrastructure in Soap Lake. While the benefit may not be as specific as Samis would like, nonetheless, the service of a functioning sewage and water system is directly related to protecting Samis and other Soap Lake residents from disease and waste.
I would reverse the Court of Appeals and find Samis has failed to show Soap Lake’s standby fee is a tax rather than a regulatory fee. Covell is a cogent synthesis of our previous case law. It never supplanted our extensive jurisprudence distinguishing between regulatory fees and unconstitutional taxes. Yet, under the majority’s approach, this is the inevitable result. The majority applies Covell too narrowly. The majority’s application of Covell is contrary to what the case stands for and seriously undermines our prior cases.
The regulatory purpose of these fees is apparent in Soap Lake’s overall plan to regulate water and sewage and provide for a sanitary environment. The funds received through this charge are allocated to the maintenance and improvement of these systems. Samis directly benefits from the sanitary conditions and environmental preservation facilitated by the infrastructure these funds go to support.
Reconsideration denied July 25, 2001.

 127 Wn.2d 874, 905 P.2d 324 (1995).


 Title 13 of the Soap Lake Municipal Code (SLMC) represents Soap Lake’s comprehensive approach to water quality control and waste disposal and is replete with provisions designed to meet Soap Lake’s obligation to protect the welfare of its citizens.


 Presumably, if Soap Lake had drafted the relevant ordinances more specifically to spell out the regulatory purpose, the ordinances would survive even under the majority’s approach.